 In the Matter OfINTERNATIONAL HARVESTERCOMPANY,WISCONSINSTEEL WORKSandUNITEDSTEELWORKERSOF AMERICA, LOCAL UNIONNo. 1178, CIOCase No. 13-R-0800.Decided March 29, 194v5Messrs. Frank B. SchwarerandRobert E. Dickman,of Chicago,Ill., for the Company.Messrs. George E. MiscreantandSam J. Taylor,of Chicago, Ill.,for the Steelworkers.Messrs.Walker ButlerandClaude Crowe,of Chicago, Ill., for theProgressive.Mr. Paul Bisgyer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,Local Union No. 1178, CIO, herein called the Steelworkers, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of International Harvester Company, Wiscon-sin SteelWorks, 1 Chicago, Illinois, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Robert T. Drake, Trial Examiner. Said hear-ing was held at Chicago, Illinois, on January 25, 26, and 29, and Feb-ruary 2 and 7, 1945.The Company, the Steelworkers, and Progres-sive SteelWorkers Union (Independent), herein called the Pro-gressive, appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The, Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.1Name as amended at the hearing.61 N. L. It. B.; No. 14.133 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYInternational Harvester Company is a New Jersey corporation withits general offices at Chicago, Illinois.Prior to the existing nationalemergency, the Company's'business consisted of the design, manufac-ture, assembly, repair, sale, and distribution of motor trucks, indus-trial tractors, farm tractors, and other farm equipment and supplies.The Company is still producing a limited quantity of these materials,but the bulk of its business at the present time is the production ofwar materiel for the Army, Navy, and Marine Corps. It operatesplants in Illinois,Wisconsin, Indiana, Ohio, New York, Minnesota,Tennessee, and California.This proceeding is concerned solely with its Wisconsin Steel Workslocated at Chicago, Illinois, a plant which produces about 1 percentof the steel produced in the United States.During'1944, the Companypurchased for use in its operations at the said plant raw materialsexceeding $1,000,000 in value, of which approximately 90 percent waspurchased outside the State of Illinois.During the same period, theproducts finished at said plant exceeded $2,000,000 in value, of whichmore than 40 percent was shipped to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, Local Union No. 1178, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.Progressive Steel Workers Union (Independent), is a labor organi-zation admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated August 11, 1944, the Steelworkers notified the Com-pany that it represented a majority of the Company's employees, andrequested a conference for the purpose of negotiating a collectivebargaining agreement.The Company replied that, inasmuch as itwas under contract with a union duly certified by the Board, it wouldnot recognize the Steelworkers.On December 30, 1944, the Steel-workers again requested recognition which the Company declined togrant because of the pendency of this proceeding.r INTERNATIONAL HARVESTER COMPANY135On September 17, 1942, the Company and the Progressive enteredinto an exclusive bargaining contract which provided that it was toremain in full force and effect until the September 17 next followingthe close of hostilities in which the United States was engaged, but,in any case, until September 17, 1943.2While the Company, withouttaking any affirmative position, requests the Board to determinewhether this contract constitutes a bar, the Progressive argues that itprecludes a present determination of representatives. In a prior pro-ceeding,3 involving the same parties herein, we had the occasion toconsider the effectiveness of this contract as a bar and rejected theProgressjve's identical contention.Since the contract is of indefiniteduration, we shall adhere to our former determination and herebyfind that this proceeding is not barred.A statement of a Board Field Examiner, introduced into evidenceat the hearing, indicates that the Steelworkers represents a substantialnumber of employees in the unit hereinafter found appropriate.4 'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Steelworkers seeks a unit identical to that heretofore foundappropriate by the Board, namely : all production and maintenanceemployees at the Company's Wisconsin Steel Works, including billetdock loaders and assistant billet dock loaders, but excluding officeclerical employees, plant clerical employees, confidential employees,plant-protection employees, bricklayers, bricklayer apprentices, work-ing bricklayer foremen, and supervisory and managerial personnel.5The Progressive asserts that, in view of the history of collective bar-gaining, the unit should also embrace office and plant clerical em-ployees.The Company takes no position with respect to the compo-sition of the unit, except that it desires the exclusion of employees onits'managerial roll, among them being rolling supervisors whom theProgressive, and apparently the Steelworkers, would include.The unions agree to the inclusion of the employees in the classifica-'tions listed in Appendix A, and to the exclusion of the employees in'This contract was modified by a supplemental agreement dated February 11, 1943,only with respect to the inclusion of union security provisions in conformity with theestablished practices of the National War Labor Board.3 53 N. L. R. B. 734.4 The Field Examiner reported that the Steelworkers submitted 1,289 membership cardsbearing the names of persons listed on the Company's pay roll of December 31, 1944, whichcontained the names of 3,572 employees in the alleged appropriate unit.The Progressive relies on its contract as proof of its interest in this proceeding.653 N. L. R. B. 734, and 42 N. L. R. B. 1276 (except that billet dock loaders andassistant billet dock loaders were not specifically included in the latter decision). 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe classifications- listed in Appendix B, both of which are attachedhereto.However, they are in dispute with respect to machinist gangleaders, the welder gang leader, assistant head loaders, the ladle clerkand pig machine foreman, the high pressure operator and foreman,and pit labor leaders, all of whom,the Steelworkers would exclude,and the Progressive would include.While the Progressive wouldalso include turn labor leaders, the checker blower leader and mixeroperator, the mould patcher leader and ingot tracer, mould patcherleaders, and linemen leaders, the Steelworker's position is not clearlystated with respect to them.The disputed and doubtful categories will be considered,seriatim.Offices and plant clerical employees.The Company employs clerical workers in its numerous operatingand non-operating departments, some of which, such as the accounting,industrial relations, and engineering departments, are located in themain office building, and about 20 to 25 others being scatteredthroughout the plant.The offices in the plant, like those in the mainoffice building, have their own clerical staffs of varying sizes whichare supervised by the respective department superintendents.Ap-parently, most of the main office employees perform their duties in themain office building.There are some, however, who do not, forexample, production and assistant production clerks assigned to thevarious plant offices to assemble cost data for the accounting depart-ment.Besides, there are other main office employees, such as scalemenand counters, who regularly discharge their functions in the plantproper.Turning to the plant office employees, it appears that, whilethe work of some is confined to their offices, others have functions,which bring them into different parts of the plants.It is plain that the office employees working in the main officebuilding should be excluded from the proposed production and main-tenance unit in accordance with our settled practice.However, it isapparent that no clear line of demarcation can be drawn among theother clerical employees which would distinguish the employees whoseinterests and bargaining problems ally them with production andmaintenance workers, and those employees whose interests and bar-gaining problems do not.Under the circumstances, we see no reasonto depart from our prior determinations involving this plant, andshall, therefore, exclude all office and plant clerical employees, despite6 For the purpose of discussion,technical employees such as draftsmen,tracers, andblueprinters are included in the main office building group discussed below. INTERNATIONAL HARVESTER COMPANY137the asserted history of collective bargaining which,since1942, hasbeen based upon a unit at variance with our former findings.7Rolling Supervisors 8They are in direct charge of rolling steel in the finishing mills andare responsible for the quality and production of these mills.Theirsupervision extends over 17 workers on the average, although thenumber may vary between 5 and 25 employees. They attend weeklysupervisors' meetings and, as estimated by an officer of the Company,devote approximately 70 percent of their time to supervisory func-tions, 10 percent to training employees, 12 percent to administration,and the balance to repair and maintenance of rolling machines. Itappears that the Company has vested them with authority effectivelyto recommend changes in the status of employees under their supervi-sion.We shall exclude them.Machinist gang leadersThey are under the supervision of the machine shop foreman.Oneof the leaders, Frank Bach, provides for the delivery of materials tobe worked upon by the men in his shop. Another leader, RaymondPlath, apportions among the employees in the shop, material thusobtained by Bach.Plath also follows up the work done on thismaterial and prepares work schedules.These employees do not havethe power t4 change the status of employees or effectively recommendsuch action.They will be included.7Among the office and plant clericals excluded are : cost, stock, social security,invoice,general,junior cashier,tonnage, bonus,pay roll, assistant tabulating,distribution,first aid,employment benefits, and Association clerks,stenographers,typists, telephone operators,messengers,comptometer operators, key punch operators,the plant engineering depart-ment stenographer,industrial relations clerks'and stenographers, the junior card checker,timekeepers,the timekeeper clerk, production and assistant production clerks, clerks #3mill,scalemen,counters,stores clerks(stores office), stenographers and typists(storesoffice),the receiving clerk(stores office),the casting yard receiving clerk, shipping officeclerks,biller, billing clerk, typists and clerks,ditto operators,ditto operator typists, theGovernment report clerk,credit union clerks, the secretary to the Labor ManagementCommittee,the coke plant clerk, the blast furnace clerk-stenographer,the work scheduleclerk,mill office clerk-stenographers,the transportation department clerk, the metal-lurgicaldepartment clerk-stenographer,the chief inspector'sstenographer,inspectiondepartment typists, clerks,and stenographers, the chipping department clerk, mechanicalsuperintendent'sclerks, stenographers and typists,electricalsuperintendent'sclerk,stenographer and typist,yard superintendent's clerks,the steam power superintendent'sclerk, loading office clerks,billetdock clerical employees,themachine shop clerk, thecarpenter's clerk, manifest recorders,clerk to the structural shop foreman,the break-in-clerk, the clerk of scarfing and chipping dock office,the stenographer-clerk #3 cold drawingsuperintendent's office, stock weighers,the billet dock office typist, and billet dock officereport, relief and manifest clerks.Also excluded are such technical employees as draftsmen,blueprinters, tracers, juniortracers,the civil engineer,the assistant civil engineer,and the rodman who works withthe civil engineer taking sights.Although the unions agree to include shear clerks and tallymen,we shall exclude themas plant clericals.8Prior to September 1, 1944, they were classified as merchant mill rollers 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe welder gang leaderHe apportions work among 10 or 12 welders under the directionof the structural shop foreman.He inspects the work of other weld-ers demonstrating the correct method of doing a particular job, andabout 1 day a week engages in welding work exclusively. Since itdoes not appear that the welder gang leader possesses authority tomake effective recommendations regarding the status of employees,we shall include him.Assistant head loadersThey are employed in the loading department and, under the directsupervision of a foreman, check and dispatch cars, and inspect loadedcars for proper blocking.They do not direct the work of other menand have no supervisory functions.They will be included.The ladle clerk and pig machine foreman 10He serves 3 days a week as pig machine foreman 11 during whichtime he exercises supervisory powers within the meaning of our usualdefinition.During the other 3 days he dispatches ladles and cars,and secures the -necessary switching for the furnace.We shall ex-clude him.The high pressure operator and foreman12He acts as high pressure operator 3 days a week, and,as foremanthe other 3 days with supervisory functions within the meaning ofour customary definition.We shall exclude him.Pit labor leadersThey supervise the cleaning of pits in the open hearth and theloading of slag accumulation on cars.They direct between 10 and15men about 7 hours a day, and assist the men in manual workabout 1 hour a day. Pit labor leaders have the power to return mento the foreman if their work is unsatisfactory.They keep recordsof the employees on duty and those who fail to report, and furnishthis information to timekeepers.Although they receive the samehourly pay as the employees under them, pit labor leaders share ina production bonus which the latter do not.They will be excludedas supervisory employees.°Although the Steelworkers would exclude assistant bead loaders,it nevertheless wouldinclude head loaders, who, it appears, do "physical loading."Eugene F.EricksonForemen,it is clear,are supervisory employees within the meaning of our customarydefinition.11Roman J. Surowiec. INTERNATIONALHARVESTER COMPANY139Turn labor leadersIThey are in charge of unloading cars for the open hearth, andsupervise 6 to 14 men.They spend about 95 percent of their timein supervision, and only about 5 percent in manual labor whichmerely involves showing the men how certain work should be done.They may return employees to the foremen, if they fail to performtheir duties properly.While they receive the same hourly rate asthe men under them, they unlike their subordinates, also participatein a production bonus.Turn leaders have the authority to " 0.K."time cards when a man works through his lunch hour or desires toleave early.We shall exclude turn labor leaders as supervisory em-ployees.The checker blower leader and mixer operator'13 the mould patcherleader and ingot tracer, and mould patcher leaders.The record discloses that these employees are not vested with theindicia of supervisory authority.We shall include them.Linemen leaders.They lead electrical line gangs and perform the more skilled andspecialized jobs.Since they do not have the power to change oreffectively recommend changes in the status of employees, we shallinclude them.We find that all production and maintenance employees at theCompany'sWisconsin SteelWorks, including billet dock leaders,assistant billet dock loaders, machinist gang leaders, the welder gangleader, assistant head loaders, the checker blower leader and mixeroperator, the mould patcher leader and ingot tracer, mould patcherleaders, linemen leaders, and the employees in the classifications listedinAppendix A, attached hereto, but excluding office clerical em-ployees, plant clerical employees, technical employees, confidentialemployees, plant-protection employees, bricklayers, bricklayer ap-prentices, working bricklayer foremen, the employees in the classifica-tions listed in Appendix B, attached hereto, rolling supervisors, theladle clerk and pig machine foreman, the high pressure operator andforeman, pit labor leaders, turn labor leaders, and all other super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.13W. Gilkison 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit whco were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction 14DIRECTION OF ELECTION,By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with InternationalHarvester Company, Wisconsin Steel Works, Chicago, Illinois,,anelection by secret ballot shall be conducted as early as' possible, butnot later than sixty (60) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Thir-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by United Steelworkers of America, CIO,Local 1178,1 or by Progressive Steel Workers Union (Independent),for the purposes of collective bargaining, or by neither.14The Company hires high school students who are employed only a few hours duringweek ends.We find, in accordance (with the agreement of the unions,that these part-timeemployees do not have sufficient interest in the election to entitle them to vote.How-ever, also in conformance with the understanding of the unions, regularly employed laborerswho may be given less than a full week'swork shall,nevertheless,be eligible to-vote.1°The Steelworkers requests that its name appear on the-ballot as set forth in thedirection. INTERNATIONAL HARVESTER COMPANY141APPENDIX AStipulated InclusionsInspectorsJr. spark testerThe instrument man and assistant instrument manFirst and second mason helpersJr. observersSr. observersJanitorsMatronsThe head janitorThe first samplerThe testing, engineerRoutine chemistsLaboratory helpersHot shear inspection clerks (Assistants to Hot Shear Inspectors)Head loadersOpen hearth yardmastersAPPENDIX BStipulated ExclusionsShipkeepersDoctorsNursesThe temporary foreman (Schumacher)The assistant foreman (William Brnjas)The extra yardmasterThe yardmasterThe assistant stock foreman639678-45-vol. 61-11